                         MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                            87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                    PHONE 212.620.0938 FAX 646.998.1972

                                                                                                ϱͬϭϯͬϮϬϮϭ


                                                                                 May 12, 2021
VIA CM/ECF                                      ƉƉůŝĐĂƚŝŽŶ'ZEd͘dŚĞƚĞůĞƉŚŽŶĞĐŽŶĨĞƌĞŶĐĞƐĐŚĞĚƵůĞĚ
The Honorable Stewart D. Aaron                  ĨŽƌDĂǇϭϴ͕ϮϬϮϭŝƐĂĚũŽƵƌŶĞĚƵŶƚŝůdŚƵƌƐĚĂǇ͕DĂǇϮϬ͕ϮϬϮϭ
United States Magistrate Judge                  Ăƚϭϭ͗ϬϬĂ͘ŵ͘^KKZZ͘
500 Pearl Street                                ĂƚĞĚ͗DĂǇϭϯ͕ϮϬϮϭ
New York, NY 10007

       Re:     Agapito v. Amir Ram Bagels, Inc.
               18-cv-08079-ALC-SDA

Dear Judge Aaron:

       I am the attorney for the Defendants in this action. We write to respectfully request an

adjournment of the telephone conference scheduled for May 18, 2021 at 12:00 p.m. Plaintiff’s

attorney consents to the requested adjournment.

       The reason for the request is that I will be observing the Jewish holiday of Shavuot and

will not be working or using the telephone on May 18. Plaintiff’s attorney and I are both available

for the conference the morning of May 19, any time on May 20, or the morning of May 21. This

is the first request for an adjournment of the conference.

       We thank the Court for its attention to this matter.


                                                                Respectfully Submitted,

                                                                /s/ Joshua S. Androphy
                                                                Joshua S. Androphy, Esq.




Cc: Counsel of record (VIA ECF)
